Opinion filed November 27, 2013




                                      In The

        Eleventh Court of Appeals
                                   __________

                              No. 11-13-00283-CR
                                  __________

                     JOE HENRY ROBLES, Appellant
                                         V.
                    THE STATE OF TEXAS, Appellee


                    On Appeal from the 238th District Court
                             Midland County, Texas
                         Trial Court Cause No. CR41621


                     MEMORANDUM OPINION
      Joe Henry Robles, Appellant, filed a pro se notice of appeal in this case. In a
letter dated October 23, 2013, this court notified the parties that the Trial Court’s
Certification of Defendant’s Right of Appeal, which was signed by Appellant,
indicated that Appellant had waived his right of appeal in this case. See TEX. R.
APP. P. 25.2(a)(2), (d).    We requested that Appellant respond on or before
November 8, 2013, and show grounds to continue the appeal. Appellant filed a
response indicating that he was denied effective assistance of counsel and a fair
trial.
         A valid waiver of appeal, whether negotiated or non-negotiated, prevents a
defendant from appealing without the trial court’s consent. Monreal v. State, 99
S.W.3d 615, 622 (Tex. Crim. App. 2003). Appellant has not obtained the trial
court’s consent to appeal, and Appellant’s waiver appears to be valid.            The
reporter’s record indicates that, after the jury found Appellant guilty, Appellant and
the State reached an agreement such that, if Appellant would enter pleas of true to
the enhancement allegations and waive appeal, the State would recommend a
sentence of thirty years and would also dismiss a pending stalking case. Appellant
twice stated on the record that he agreed to accept the State’s offer. Appellant then
pleaded true to the enhancements, and the trial court assessed Appellant’s
punishment accordingly and dismissed the stalking case. Appellant, his attorney,
and the trial judge signed a document entitled “WAIVER OF RIGHT TO
APPEAL . . . ,” in which Appellant expressly stated, “I do, hereby, voluntarily,
knowingly and intelligently WAIVE AND GIVE UP MY RIGHT TO
APPEAL.” In that document, Appellant affirmed that, although he had been
informed of his right to appeal, he was waiving his right to appeal and his right to
file a motion for new trial. Thus, the trial court’s certification—reflecting that
Appellant “has waived the right of appeal”—is supported by the record and is not
defective. See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005). Because
Appellant waived his right to appeal in this cause and because the trial court
certified that Appellant has no right of appeal, we must dismiss this appeal without
further action. TEX. R. APP. P. 25.2(d); Chavez v. State, 183 S.W.3d 675, 680 (Tex.
Crim. App. 2006).




                                          2
      Accordingly, this appeal is dismissed.


                                               PER CURIAM


November 27, 2013
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                        3